United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3478
                       ___________________________

                     Gerson Antonio Hernandez-Rodriguez

                            lllllllllllllllllllllPetitioner

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                    ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                  ____________

                          Submitted: August 28, 2019
                           Filed: August 30, 2019
                                [Unpublished]
                               ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Gerson Hernandez-Rodriguez petitions for review of an
order of the Board of Immigration Appeals, which dismissed his appeal from the
decision of an immigration judge denying him asylum, withholding of removal, and
protection under the Convention Against Torture (CAT). Having jurisdiction under
8 U.S.C. § 1252(a)(2)(D), this court denies the petition.
       This court concludes that substantial evidence supports the agency’s
determination that Hernandez-Rodriguez was not entitled to asylum. He did not show
that he was unable or unwilling to return to Guatemala due to persecution, or a well-
founded fear of future persecution, on account of a protected ground. See
Mayorga-Rosa v. Sessions, 888 F.3d 379, 381 (8th Cir. 2018) (asylum requirements);
Garcia-Milian v. Lynch, 825 F.3d 943, 945 (8th Cir. 2016) (standard of review). This
court further concludes that substantial evidence supports the agency’s denial of
withholding of removal and CAT relief. See Guled v. Mukasey, 515 F.3d 872, 881-82
(8th Cir. 2008) (applicant who does meet standard for asylum cannot meet more
rigorous standard for withholding of removal; separate analysis for CAT claim is not
required when there is no evidence alien may be tortured for reasons unrelated to
claims for asylum and withholding of removal).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-